Filed 11/30/22 P. v. Guzman CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                             2d Crim. No. B319490
                                                                       (Super. Ct. No. 1312678)
     Plaintiff and Respondent,                                         (Santa Barbara County)

v.

DENNIS GARCIA GUZMAN,

     Defendant and Appellant.


       Dennis Garcia Guzman appeals an order denying his
petition for resentencing pursuant to former Penal Code section
1170.95 (now section 1172.6).1 The resentencing petition
concerned his 2011 conviction of willful, deliberate, and
premeditated murder with findings of a principal armed with a
firearm and the crime committed to benefit a criminal street
gang. (§§ 187, subd. (a), 12022.53, subds. (d) & (e)(1), 186.22,
subd. (b).) The trial court sentenced Guzman to a prison term of



         1   All statutory references are to the Penal Code.



                                                    1
50 years to life. We affirmed the conviction on appeal. (People v.
Guzman (July 24, 2013, B232497) [nonpub. opn.].)
       Following a later petition for habeas corpus, we reversed
Guzman’s first degree murder conviction based upon the holding
in People v. Chiu (2014) 59 Cal.4th 155, 158-159 [aider and
abettor may not be convicted of first degree murder pursuant to
natural and probable consequences doctrine]. (In re Guzman
(Mar. 3, 2017, B264256) [nonpub. opn.].) On remand, the
prosecutor accepted a reduction to second degree murder rather
than retry the matter.
       On January 3, 2019, Guzman filed a petition for
resentencing pursuant to section 1170.95. The trial court
appointed counsel for Guzman and accepted briefing. The court
then decided that Guzman was entitled to relief and it issued an
order to show cause. On June 21, 2021, following briefing and
admission of the reporter’s transcripts of the 2011 trial, the court
found beyond a reasonable doubt that Guzman was the actual
shooter and had the intent to kill the victim when he discharged
the firearm. Alternatively, the court also found beyond a
reasonable doubt that Guzman harbored malice aforethought as
a direct aider and abettor to second degree implied malice
murder. Guzman now appeals this decision.
       We appointed counsel to represent Guzman in this appeal.
After examination of the record, counsel filed an opening briefing
raising no issues. (People v. Wende (1979) 25 Cal.3d 436, 441;
People v. Serrano (2012) 211 Cal.App.4th 496.) In response, we
advised Guzman that he had 30 days within which to personally
submit any contentions or issues that he wished to raise on
appeal. We have received a response from him asserting that the
trial court’s decision regarding actual malice is not supported by




                                 2
sufficient evidence. Pursuant to People v. Kelly (2006) 40 Cal.4th
106, 123-124, we present a brief factual and procedural summary
of the case and treat the matter pursuant to People v. Wende,
supra, 25 Cal.3d 436, 441.2
                         Evidence of Murder
       Hector Perez was fatally shot in an alleyway in Santa
Maria claimed by the West Park criminal street gang. Brothers
Dennis Guzman and Alexis Guzman were members of the West
Park gang.3 Perez was not a member of a criminal street gang;
he and Dennis had a physical altercation months before the fatal
shooting. Perez prevailed.
       On August 23, 2009, Alexis and a fellow gang member,
Pedro Pozos, were in the alleyway. Perez and Jose Jarquin drove
into the alley, parked their vehicle, and began listening to the
stereo. Alexis and Perez then argued regarding the volume of the
stereo.
       Alexis soon sent text messages seeking support from his
fellow gang members, including his brother Dennis. Perez also
sought support from his friends. Meanwhile, Dennis went to a
fellow gang member’s residence and asked to borrow a firearm.
       A fight ensued in the alley. Perez was unarmed and shot
twice at point blank range. Eyewitness accounts of the shooter’s
identity varied – either Dennis, Alexis, or an unknown third
person. Dennis possessed the firearm immediately after the
shooting, however, and bragged to others that he shot Perez.


      2We grant Guzman’s request to take judicial notice of the
reporter’s transcript of the original trial.

      3We refer to the Guzman brothers by their first names not
from disrespect, but to ease the reader’s task.



                                3
Dennis gave the firearm to his sister and instructed her to return
it. Two bullets remained within the firearm; four had been fired.
Dennis later visited the firearm’s owner, sought a shirt, and was
wearing cloth gloves.
       In reviewing the sufficiency of evidence to support a
conviction, we examine the entire record and draw all reasonable
inferences therefrom in favor of the judgment to determine
whether there is reasonable and credible evidence from which a
reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt. (People v. Brooks (2017) 3 Cal.5th 1, 57.) Our
review is the same in a prosecution primarily resting upon
circumstantial evidence. (People v. Rivera (2019) 7 Cal.5th 306,
331.) We do not redetermine the weight of the evidence or the
credibility of witnesses. (People v. Albillar (2010) 51 Cal.4th 47,
60; People v. Young (2005) 34 Cal.4th 1149, 1181 [“Resolution of
conflicts and inconsistencies in the testimony is the exclusive
province of the trier of fact”].) “If the circumstances reasonably
justify the trier of fact’s findings, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding.” (Albillar, at
p. 60.)
       Sufficient evidence beyond a reasonable doubt supports the
trial court’s decision that Dennis harbored express or implied
malice. Upon a request by Alexis to join the fight, Dennis
obtained a loaded firearm which he then took to the alley. He
and Perez fought. When Perez appeared to be prevailing, Dennis
shot him twice at point blank range. Pozos, a West Park
member, testified that Dennis shot Perez. A .25 caliber firearm
was used to commit the murder, similar to the firearm Dennis




                                  4
obtained. Dennis did not endeavor to assist Perez or obtain
medical assistance.
       Immediately following the shooting, Dennis possessed the
firearm and fled the alley. He took the firearm to his sister and
asked her to return it. Upon return of the firearm, the owner
destroyed it. Dennis later asked the firearm’s owner for a shirt
and admitted that he shot Perez, who was unarmed. The trial
court expressly found the firearm’s owner was a credible witness
beyond a reasonable doubt as was witness Pozos. Matters of
witness credibility and the weight of the evidence are for the trier
of fact to decide. We do not redetermine these matters. (People v.
Albillar, supra, 51 Cal.4th 47, 60.)
       The order is affirmed.




                                     GILBERT, P. J.
We concur:



             YEGAN, J.




             BALTODANO, J.




                                 5
                   John R. McGregor, Judge

            Superior Court County of Santa Barbara

                ______________________________



     Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                               6